TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00318-CR







Morris Franklin Morgan, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 45,529, HONORABLE JOE CARROLL, JUDGE PRESIDING







PER CURIAM


	The district court found appellant guilty of the unauthorized use of a motor vehicle,
assessed punishment at imprisonment for two years, suspended imposition of sentence, and placed
appellant on community supervision.  Later, after a hearing on the State's motion, the court
revoked community supervision and imposed sentence.

	The transcript contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal,
was signed on the day sentence was imposed in open court.

	A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex.
Crim. App. 1976).  See also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);  Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that
appellant sought or obtained the district court's permission to appeal.

	The appeal is dismissed.


Before Justices Powers, Jones and B. A. Smith

Dismissed

Filed:   June 19, 1996

Do Not Publish